382 U.S. 11 (1965)
SCREVANE, PRESIDENT OF CITY COUNCIL OF CITY OF NEW YORK, ET AL.
v.
LOMENZO, SECRETARY OF STATE OF NEW YORK, ET AL.
No. 449.
Supreme Court of United States.
Decided October 11, 1965.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.
Leo A. Larkin, Morris Handel and George H. P. Dwight for appellants.
Louis J. Lefkowitz, Attorney General of New York, Daniel M. Cohen, Assistant Solicitor General, Donald Zimmerman, Special Assistant Attorney General, George D. Zuckerman, Assistant Attorney General, Leonard B. Sand and Max Gross for appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.
MR. JUSTICE FORTAS took no part in the consideration or decision of this case.
[For concurring opinion of MR. JUSTICE HARLAN, see No. 85, WMCA, Inc., et al. v. Lomenzo, Secretary of State of New York, et al., ante, p. 4.]